                                                                            FILED
                      UNITED STATES DISTRICT COURT                             DEC 1 1 2018
                          DISTRICT OF MONTANA                            Clerk, U S    . .
                                                                           District OfM1strict Court
                           MISSOULA DIVISION                                     .
                                                                                Missou  ontan8
                                                                                       /a




                                             Case No. 6:18-PO-5034-JCL
UNITED STATES OF AMERICA,
                                             VIOLATION: F5362320
                   Plaintiff,
                                             DISPOSITION CODE: PE
vs.
                                             ORDER ACCEPTING
CRYSTALS. L YGHT,                            PLEA LETTER

                   Defendant.


      Plaintiffs counsel, Tom Bartleson, Assistant U.S. Attorney, submitted a

letter to the Court dated August 27, 2018, advising Plaintiff has reached an

agreement with Defendant. Plaintiff has agreed to ask the Court to allow

Defendant to make six installment payments, and Defendant has agreed to forfeit

the collateral amount of $430.00. Defendant requests that she be permitted to

make monthly installment payments on the amount due.

      IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $430.00, and shall do so by making payments at the rate of $70.00 per

month. Defendant shall make her payments on or before the 30th day of each

month beginning on September 30, 2018, and continuing thereafter until paid in

full. To date, a total of$187.79 has been paid.
      Defendant is directed to send his payments to the following:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1363

      To ensure the payments are credited to the proper violation notice,

Defendant's payments shall reference the violation notice(s) number listed above.

      Alternatively, Defendant may make her payments through the website at

www.cvb.uscourts.gov.

      Defendant is advised that if she fails to pay the collateral as ordered the

Court may issue a warrant for her arrest.

      DATED this 11th day ofDecember, 2018.




                                            ted States Magistrate Judge
